WASTEWATER SERVICES AGREEMENT
Northern Sussex Regional Water Recycling Complex




This agreement is made this 30th day of June, 2008, among Artesian Utility
Development, Inc., a Delaware Corporation (“Artesian”) and Northern Sussex
Regional Water Recycling Complex, LLC, a Delaware limited liability company,
(the “Developer”) (the “Agreement”).
 
In consideration of the mutual promises made and herein set forth:


WHEREAS, Developer has entered into an agreement for the purchase of a parcel of
approximately 75 acres to be subdivided from the property known as Sussex County
Tax Parcel 235-06.00-028.00 (the “Treatment Site”);
WHEREAS, the Developer holds a conditional use permit from Sussex County for the
right and ability to use the Treatment Site as a regional wastewater treatment
facility;
WHEREAS, Artesian and Developer desire to design, construct and operate a
regional facility capable of treating and disposing of up to 12 million gallons
per day (“MGD”) of wastewater from surrounding communities or governmental
entities; and
WHEREAS, Developer intends to enter into agreements with Citizens Bank (the
“Lender”) to secure a $10 million line of credit (the “Loan”) dedicated to and
for construction of a wastewater treatment facility.
WHEREAS, Artesian provides design, building and operational services for
wastewater systems in Delaware,
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements of the parties hereinafter set forth, the Developer and Artesian,
intending to be legally bound hereby, do hereby agree as follows:
 
1.0 Wastewater Treatment Facility
The Northern Sussex Regional Water Recycling Complex will be designed as a
wastewater treatment facility capable of treating up to 12 MGD of domestic
wastewater utilizing current technologies, including, but not limited to, lagoon
treatment and storage, membrane filtration and other mechanical treatment
options (the “Treatment Facility”).  The treatment utilized shall assure
compliance with all permits, Delaware Department of Natural Resources
Environmental Control (“DNREC”) regulations and Environment Protection Agency
(“EPA”) regulations.
 
The Treatment Facility will be constructed in several phases to meet demand
projections for the ensuing five-year period.  The Developer shall be
financially responsible for the first phase of the facility, as hereinafter
described.
 
1.1     Design and Permitting
Artesian shall design and obtain permits for a 12 MGD wastewater treatment
facility, including collection, treatment, storage and disposal.
The Scope of Work for the design and permitting shall include:
a.)A preliminary meeting to discuss treatment equipment and disposal options and
to determine the type of facility that is most cost effective and meets the
project needs.
b.)Preparation of construction plans and technical specifications for the
wastewater treatment and disposal facilities designed by a Class “C”
designer.  This includes civil, mechanical and electrical design.
c.)Preparation and construction plans and technical specifications for an
economically engineered phased approach of the treatment and disposal
facilities.  The amount of treatment to be supplied in the first phase shall be
two hundred thousand (200,000) gallons per day or as mutually agreed.
d)Application for the DNREC permit to construct the wastewater treatment
facility and disposal system.  Artesian will submit all plans and specifications
described above and respond to changes or comments provided by DNREC as
necessary.
e)Application for all building permits from Sussex County and other regulatory
agencies.
 
1.2     Construction
Developer shall enter into an agreement with Artesian for the construction of
the first phase of the treatment facility.  The wastewater treatment and
disposal system shall be constructed to meet all applicable State of Delaware,
DNREC and Sussex County effluent standards in effect on the date of this
agreement and, otherwise, to conform to good engineering practices.  
Services provided will include:
a.)Review construction bids for the treatment and disposal facilities.
b.)Selection and management of the subcontractor(s), including on-site
inspections.
c.)Preparation of a Plan of Operations and Management for the facilities as
required by DNREC.
d.)Submit copies of the O&M manual to DNREC for review and provide six (6)
copies of the final plan.
e.)Review marked-up drawings prepared by the contractors to record field changes
made during construction.  Prepare record drawings by modifying design drawings
to include Contractor modifications.
f.)Submit copies of the Record Drawings to DNREC.
 
1.3     Design Build Service Agreement
 
1.3.1     Design and Permit.
Developer shall enter into an agreement with Artesian to design and obtain the
permit to construct the Treatment Facility.  The agreement shall include
customary and reasonable terms and conditions at competitive prices that may be
found with other engineering firms.  The fee will be cost plus twenty-five
percent (25%) and will include all materials and labor necessary to obtain all
required permits to construct the Treatment Facility.
 
1.3.2     Construction.
The Treatment Facility will be built in phases.  The Developer, or his assignee
(Site Developer or Homebuilder), will pay for the first phase. Artesian, as the
construction manager, will be entitled to a fee equal to 20% of all direct cost
to the project including any on-site engineering and inspection.
 
2.0     Developer Compensation.
 
2.1     Construction Reimbursement.
Artesian will reimburse Developer for the construction of phase 1 of the
Treatment Facility through customer connection fees.  The connection fee will be
split 40% to Artesian and 60% to developer until the Developer’s investment in
the design, treatment, storage and disposal facilities are reimbursed.
 
Artesian shall calculate the portion of connection fees accruing to the benefit
of the Developer by the 15th calendar day following the end of the month.  That
amount, and no more, shall be remitted to the lender charged with administering
the debt associated with the construction of Phase 1 of the Treatment Facility
until the debt and interest associated with the debt has been fully repaid.
 
2.2     Additional Compensation.
Artesian will also provide additional compensation to Developer based on the
following conditions and accommodations, beginning with the execution of this
agreement.
 
2.2.1     Land.
Artesian shall remit to Developer $300,000 beginning with the execution of this
agreement and for the ensuing nine (9) year anniversary of this agreement in
compensation for the Treatment Site and contract for the option to purchase the
additional land associated with the Treatment Site.  Artesian and Developer
agree that these payments do not compensate Developer for the entire investment
in the land, but further agree that the payments made under Sections 2.2.2 and
2.2.3 reimburse Developer for the remaining investment in the Land as well as
the business development incentive.
 
2.2.2      Business Development – Future Incentive Payments.
In addition to the compensation to the Developer pursuant to Section 2.2.1,
Artesian shall provide future payments to the Developer as described in Schedule
A.  Such future payments shall only commence upon the completion of the
construction of the Treatment Facility and commencement of operations.
 
3.0     Ownership and Operation of the Treatment Site and Facility.
3.1            Ownership: Phase 1
Developer shall retain ownership of the Treatment Site and Treatment Facility
until Artesian has reimbursed Developer through connection fees and any
underlying debt has been repaid.  Developer shall upon acquisition of the
Treatment Site grant to Artesian an exclusive easement for the Treatment Site
for a nominal consideration of Ten Dollars ($10).  Once the cost of the
Treatment Site and Treatment Facility has been fully reimbursed, then Developer
shall transfer all rights, title and interest (fee simple ownership) in the
Treatment Site and Treatment Facility to Artesian or affiliates for a nominal
fee of $10.  Developer may offer the Treatment Site and Treatment Facility as
collateral for only those funds borrowed to purchase, design and construct the
Treatment Site and Treatment Facility and interest accrued on funds
borrowed.  Once the debt and accrued interest have been repaid Developer is
prohibited from securing any debt with the use of the Treatment Site and
Treatment Facility.
 
3.2 Operations.
Developer shall lease to Artesian Wastewater Management, Inc. (“Artesian
Wastewater”) the Treatment Facility until at such time the fee simple ownership
is transferred to Artesian.  Consideration for leasing the Treatment Facility is
included in the additional compensation paid to Developer under Paragraph 2.2.2
of this agreement.  Artesian Wastewater will provide service, utilizing the
Treatment Facility, to all mutually agreed upon customers connecting to the
Treatment Facility, charging rates and collecting revenues as approved and
adjusted from time to time by the Delaware Public Service Commission (“PSC”).
 
4.0     Developer Insolvency
4.1     Developer’s Insolvency
In the event Developer is unable to fulfill its obligations to repay outstanding
debt or interest accruing thereto as a result of Developer’s insolvency then
Artesian shall assume fee simple ownership of the Treatment Site and Treatment
Facility along with any outstanding liens and debts associated with the
property.
 
Further, in the event Artesian is required to act under this provision, then any
additional compensation, pursuant to paragraph 2.2 herein, shall only be payable
after fee simple ownership of the Treatment Site and Treatment Facility is
transferred to Artesian and all debts and liens assumed as a result of this
provision, have been fully satisfied and those liens discharged.  For purposes
of this provision, full satisfaction of the debt shall occur only when
connection fees sufficient to repay the debt and interest accrued, pursuant to
the calculation in paragraph 2.1 herein, have been collected from new customers
following enactment of this provision.  Artesian shall not be required to
expedite any repayment in satisfaction of this provision.
 
4.2     Artesian’s Guaranty.
Notwithstanding any other provisions of this Agreement, Artesian agrees to
absolutely, unconditionally and irrevocably guaranty, as a contract of
suretyship, the Loan and any and all debts and other obligations as were
mutually agreed upon by the parties which are incurred by Developer to acquire
the Treatment Site and to construct the Treatment Facility as the same shall
become due and payable, whether at or after maturity, or by acceleration on
default or otherwise.  All loan documents with third party lenders shall include
such guaranty provisions.  Any actual payment by Artesian to third party lenders
shall be credited against Artesian’s obligations set forth in Sections 2.1 and
2.2., but shall not divest Developer of legal or equitable title to the
Treatment Site or Treatment Facility except as otherwise set forth
herein.  Artesian is granted a security interest in the Facility Site that is
subordinate to third-party Lendors.
 
5.0     Developer’s Warranties, Representations and Covenants
Developer represents to Artesian that to its actual knowledge based upon its
internal records and not to any attributed knowledge, that Developer is duly
organized, validly existing, qualified and empowered to perform and comply with
the terms of this Agreement.  Neither the execution and delivery of this
Agreement nor its performance will conflict with or result in the breach of any
contract or agreement to which Developer is a party or by which Developer is
bound.  Developer has full authority and power to enter into and carry out the
transactions contemplated by this Agreement, and this Agreement constitutes the
valid and binding obligations of Developer, and is enforceable in accordance
with its terms.
 
6.0     Artesian’s Warranties, Representations and Covenants
Artesian represents and warrants to Developer that it has full power and
authority to enter into and carry out the transactions contemplated by this
Agreement and this Agreement constitutes the valid and binding legal obligation
of Artesian, enforceable in accordance with its terms.
 
7.0     General Matters
7.1     Term.
This agreement shall terminate 30 years from the execution date of this
agreement, unless otherwise provided for elsewhere herein.
 
7.2      Approvals from Governmental Authorities.
Developer and Artesian agree that the transactions, design and construction of
the Treatment Facilities are subject to various approvals, including but not
limited to, the PSC and DNREC.  Developer and Artesian also recognize that there
may be changes to permits or rates and connection fees charged to customers that
may prohibit Artesian from satisfactorily fulfilling its obligations under this
agreement.  If such events occur during the term of this agreement then
Developer and Artesian agree to renegotiate the terms of this agreement in good
faith to equitably address the required change.  The purchase of the Treatment
Site, as provided in Section 2.2.1 of this agreement, shall not be subject to
any such adjustment and shall remain in full force and effect.
 
7.3      Severability.
If one or more provisions of this Agreement shall be held invalid, illegal or
unenforceable, such provision shall, to the extent possible, be modified in such
manner as to be valid, legal and enforceable but so as to most nearly retain the
intent of the parties, and if such modification is not possible, such provision
shall be severed from this Agreement.  In either case, the balance of this
Agreement shall be interpreted as if such provision were so modified or
excluded, as the case may be, and shall be enforceable in accordance with its
terms.
 
7.4     Confidentiality.
a)The parties recognize and acknowledge that in the past, currently, and in the
future each may have access to certain non-public confidential information of
the other parties (including, without limitation, the terms and conditions of
this Agreement) (collectively, “Confidential Information”), such as operational
policies, pricing and cost policies, which are valuable, special and unique
assets.  The parties agree that each will not disclose any Confidential
Information to any person for any purpose or reason whatsoever, except (i) to
the authorized representatives of a party who need to know information in
connection with the transactions contemplated hereby, and (ii) to its own
representatives, counsel and other advisors who first agree to the
confidentiality provisions of this Section 7.3, unless (A) such information
becomes known to the public generally through no fault of any party, or (B)
disclosure is required by Law or valid legal process; provided, that prior to
disclosing any information pursuant to this clause (B), a party shall, to the
extent permitted by law or valid legal process, give prior written notice
thereof to the other parties and provide the other parties with the opportunity
to contest such disclosure.  In the event of a breach or threatened breach of
the provisions of this Section 7.4 by a party, the other parties shall be
entitled to an injunction restraining the other party from disclosing, in whole
or in part, such confidential information.  Nothing herein shall be construed as
prohibiting a party from pursuing any other available remedy for such breach or
threatened breach, including the recovery of damages.
 
b)Because of the difficulty of measuring economic losses as a result of the
breach of the foregoing covenants in this Section 7.4, and because of the
immediate and irreparable damage that would be caused for which they would have
no other adequate remedy, the parties agree that, in the event of a breach of
this Section 7.4 by a party, the covenant may be enforced by the other parties
against the party in breach by any equitable remedy, including, without
limitation, injunction, specific performance and restraining order, without the
necessity of proving actual damages or posting a bond or other security.
 
c)This Section 7.4 shall survive the termination of, or closing under, this
Agreement for a period of five (5) years.
 
7.5     Amendments and Waivers.
Any term of this Agreement may be amended, supplemented or modified only with
the written consent of Artesian and Developer and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively), only with the written consent of the
party against whom the waiver is sought to be enforced.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.
 
7.6      Choice of Law; Venue.
This Agreement shall be governed by and construed under, and the rights of the
parties determined, in accordance with the Laws of the State of Delaware
(without reference to the choice of Law provisions of the State of
Delaware).  Each of the parties hereto irrevocably consents to the service of
any process, pleading, notices or other papers by the mailing of copies thereof
by registered, certified or first class mail, postage prepaid, to such party at
such party’s address set forth herein, or by any other method provided or
permitted under the Laws of the State of Delaware.  Each party hereby
irrevocably submits to the jurisdiction of any federal or state court located in
State of Delaware (and any appellate court there from) over any action or
proceeding arising out of or relating to this Agreement.  Each party hereby
irrevocably and unconditionally waives and agrees not to plead, to the fullest
extent provided by Law, any objection it may have to venue and the defense of an
inconvenient forum to the maintenance of such action or proceeding in such
courts.
 
7.7     Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING (WHETHER BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY TRANSACTION OR AGREEMENT CONTEMPLATED HEREBY
OR THE ACTIONS OF ANY PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.
 
Execution Page to Follow
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have duly executed, sealed and delivered this
Agreement as of the date and year first above written.
 
Developer:
Witness:
NORTHERN SUSSEX REGIONAL WATER RECYCLING COMPLEX, LLC







___________________________      By: _________________________________
(Seal)Authorized Manager






Artesian:
Attest:                                                                 ARTESIAN
UTILITY DEVELOPMENT, INC.






___________________________      By: _________________________________ (Seal)
Name: Dian C. Taylor
Title:   President
 
JOINDER


Darin A. Lockwood joins this Agreement for the purposes of guaranteeing the
obligations of NORTHERN SUSSEX REGIONAL WATER RECYCLING COMPLEX, LLC. and the
confidentiality provisions of Section 7.4.
 
Witness:
 
________________________________                                
______________________________ (Seal)
                                                                                                           
Darin A. Lockwood
 
STATE OF DELAWARE
)
 
) ss
COUNTY OF NEW CASTLE
)

 
BE IT REMEMBERED that on this ______day of June, A.D. 2008, personally came
before me, the Subscriber, a Notary Public of the State of Delaware,
_________________________, Managing Member of NORTHERN SUSSEX REGIONAL WATER
RECYCLING COMPLEX, LLC existing under the laws of the State of Delaware, party
to this agreement, known to me as such, and acknowledged this agreement to be
his act and deed and the act and deed of said L.L.C.; that the signature of the
Managing Member thereto, is in his own handwriting and that his act of sealing,
executing, acknowledging and delivering said agreement was duly authorized by
the L.L.C.
 
GIVEN under my Hand and Seal of Office the day and year aforesaid.

Notary Public
                     Name:_________________________


                     Title:  _________________________
 
STATE OF DELAWARE
)
 
) ss
COUNTY OF _____________________
)

 
BE IT REMEMBERED that on this ______day of June, A.D. 2008, personally came
before me, the Subscriber, a Notary Public of the State of Delaware, Darin A.
Lockwood, residing in the State of Delaware, party to this agreement, known to
me as such, and acknowledged this agreement to be his


GIVEN under my Hand and Seal of Office the day and year aforesaid.
 
Notary Public
                     Name:_________________________


                     Title:  _________________________
 
 
STATE OF DELAWARE
)
 
) ss
COUNTY OF _____________________
)

 
BE IT REMEMBERED that on this      day of June, A.D. 2008, personally came
before me, the Subscriber, a Notary Public of the State of Delaware,
_______________, __________ of ARTESIAN UTILITY DEVELOPMENT, INC., a corporation
existing under the laws of the State of Delaware, party to this agreement, known
to me as such, and acknowledged this agreement to be his act and deed and the
act and deed of said corporation; that the signature of the Vice President
thereto, is in his own proper handwriting and that his act of sealing,
executing, acknowledging and delivering said agreement was duly authorized by a
resolution of the Board of Directors of said corporation.


GIVEN under my Hand and Seal of Office the day and year aforesaid.
 
Notary Public
                     Name:_________________________


                     Title:  _________________________
 

--------------------------------------------------------------------------------


 
SCHEDULE A
to the Wastewater Services Agreement
 
Business Development – Future Incentive Payments
 
1.  
New Customers.  [CONFIDENTIAL PORTION DELETED AND FILED SEPARATELY WITH THE
COMMISSION].



2.  
Municipalities and Private Wastewater Providers.  [CONFIDENTIAL PORTION DELETED
AND FILED SEPARATELY WITH THE COMMISSION].





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 